EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 19: replaced “claim 6” with --claim 16--

Allowable Subject Matter
Claims 1-6, 9-12, 16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious the subject matter of independent claims 1 or 16 of a compression molding assembly comprising an insert housing defining a plurality of apertures having stop surfaces, a plurality of inserts disposed within the apertures, a plurality of gas springs in biased engagement with the inserts and independently movable as claimed, wherein the insert housing defines an individual aperture having an upper wall portion defining a first width and a lower wall portion defining a second 
The closest prior art of record, Croseck and Yamauchi, teach a compression molding assembly comprising an insert housing with a plurality of apertures having stop surfaces as well as gas springs that are in biased engagement with inserts and are independently controlled as discussed in the Non-Final Action mailed 08/20/2020.  The prior art does not teach nor render obvious the entirety of the particularly claimed subject matter including wherein the insert housing defines an individual aperture having an upper wall portion defining a first width and a lower wall portion defining a second width less than the first width where a stop surface is disposed between the upper and lower wall portions and wherein an individual insert defines a first body portion, wherein the first body portion has a height less than a height of the upper wall portion of the individual aperture, and wherein the first body portion is disposed in the upper wall portion of the individual aperture.
Claims 2-6, 9-12, 19 and 20 depend upon claims 1 and 16 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742